UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) xQuarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 oTransition report pursuant to section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission file number 0-8419 NEONODE INC. (Exact name of registrant as specified in its charter) Delaware 94-1517641 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Sweden Linnegatan 89, SE-tockholm, Sweden USA 651 Byrdee Way, Lafayette, CA. 94549 (Address of principal executive offices and zip code) Sweden + 46 8 USA + 1 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is an large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “non-accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨No ý The number of shares of the registrant’s common stock outstanding as of November 20, 2010, was 544,543,736. The number of shares of the registrant’s Series A Preferred stock outstanding as of November 20, 2010 was 4,139. The number of shares of the registrant’s Series B Preferred stock outstanding as of November 20, 2010 was 3,508. NEONODE INC. INDEX TO SEPTEMBER 30, 2-Q PART I Financial Information Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as ofSeptember 30, 2010 and December 31, 2009 (Audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 5 - 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 4 Controls and Procedures 39 PART II Other Information Item 1 Legal Proceedings 40 Item 2 Unregistered Sales of Equity Securities 40 Item 6 Exhibits 41 SIGNATURES 42 EXHIBITS 2 PART I.Financial Information Item 1. Financial Statements NEONODE INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) September 30, December 31, Current assets: (Unaudited) Cash $ $ 28 Accounts receivable 55 - Prepaid expenses 58 Debt issuance costs, net 31 26 Other current assets 74 52 Total current assets Property, plant and equipment, net 23 20 Other assets - 28 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue - Convertible debt, net of discounts Embedded derivatives of convertible debt and warrants Total current liabilities Commitments and contingencies (Note 8) Stockholders’ deficit: Series A Preferred stock, 899,081 shares authorized with par value $0.001 per share; 4,139 and 86,142 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively. (In the event of dissolution, each share of Series A Preferred stock has a liquidation preference equal to par value of $0.001 over the shares of common stock) 35 Series B Preferred stock, 108,850 shares authorized with par value $0.001 per share; 3,508 and 17,265 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively. (In the event of dissolution, each share of Series B Preferred stock has a liquidation preference equal to par value of $0.001 over the shares of common stock) - - Common stock, 698,000,000 shares authorized with par value $0.001 per share; 482,883,923 and 416,472,328 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Subscription receivable ) - Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See notes to condensed consolidated financial statements. 3 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share amounts) (Unaudited) Three months ended September 30, Nine months endedSeptember 30, Net revenues $ 90 $ $ $ Cost of revenues 47 Gross margin 43 Operating expenses: Product research and development Sales and marketing General and administrative Amortization of fair value of stock issued to related parties for purchase of AB Cypressen Total operating expenses Operating loss ) Other income (expense, net): Interest and other income (expense), net - Interest expense ) Gain on conversion and forgiveness of accounts payable - - - 30 Loss on troubled debt restructuring - - - Loss on extinguishment of debt - ) - Non-cash items related to debt discounts and deferred financing fees, and the valuation of conversion features and warrants ) ) Total other income (expense), net ) ) ) Net loss ) ) ) Deemed dividend to preferred stockholders - - - Net loss attributable to common stockholders ) ) ) Foreign currency translation loss Comprehensive loss $ $ ) $ ) $ ) Loss attributable to common stockholders per common share: Basic loss per share $ ) $ ) $ ) $ ) Basic – weighted average shares used in per share computations Diluted loss per share $ ) $ ) $ ) $ ) Diluted – weighted-average shares used in per share computations See notes to condensed consolidated financial statements. 4 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine months endedSeptember 30, Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Fair value of common stock and warrants issued in settlements — 35 Fair value of shares issued in settlement — Depreciation and amortization 7 2 Loss on retirement of property and equipment — 30 Loss on troubled debt restructuring — Loss on extinguishment of debt Gain on conversion to equity and forgiveness of accounts payable — Debt discounts deferred financing fees and the valuationof conversion features andwarrants Changes in operating assets and liabilities: Accounts receivable — Other assets ) Prepaid expenses ) Accounts payable and accrued expenses 97 Deferred revenue — Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment (8 ) ) Net cash used in investing activities (8 ) ) Cash flows from financing activities: Proceeds from issuance of convertible debt Proceeds from exercise of warrants — Proceeds from issuance of preferred stock — Net cash provided by financing activities Effect of exchange rate changes on cash 13 (4 ) Net increase in cash 5 Cash at beginning of period 28 17 Cash at end of period $ $ Supplemental disclosure ofcash flow information: Interest paid $ 76 $ 9 Supplemental disclosure of non-cash transactions: Fair value of conversion to common stock of Series A and B preferred stock issued to note and warrant holders related to corporate restructuring in excess of amounts recorded in equity at December 31, 2008 $ — $ Fair value of warrants reclassified to derivative liability due to adoption of new accounting standard $ — $ 67 Fair value of 762,912 shares of common stock issued to convert accounts payable to equity $ — $ 23 Deemed dividend to investors who received Series A preferred stock related to corporate restructuring at December 31, 2008 based in the fair value of the conversion to common stock at March 31, 2009 $ — $ Fair value of conversion to common stock of 495,000 shares of Series A Preferred stock issued to related parties for 100% of Neonode Technologies AB recorded as compensation expense $ — $ Debt discount recorded as a result of derivative conversion feature $ — $ Conversion of related party accrued expenses to convertible notes payable $ — $ 51 Reclassification of derivative liability to additional paid-in-capital $ $ — Fair value of shares of common stock and warrants issued to brokers in connection with financing, recorded as debt issuance costs and debt discount $ $ — Debt discount recorded as part of 2010 financing transaction $ $ — Accounts payable converted in 2010 convertible debt offering $ $ — Exchange of preferred stock for common stock $ $ Conversion of debt to common stock $ 93 $ — Debt issuance costs recorded in connection of debt extinguishment $ 8 $ — Reduction of derivative liability upon conversion of debt $ $ — See notes to condensed consolidated financial statements 6 NEONODE INC. Notes to the Condensed Consolidated Financial Statements (Unaudited) 1.Interim Period Reporting The unaudited interim condensed consolidated financial statements of Neonode Inc. (the “Company”, “we”, ”us”, or “our”) include all adjustments, consisting of normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations and cash flows for the interim periods presented. The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of expected results for the full 2010 fiscal year. The accompanying condensed consolidated financial statements as of September 30, 2010 and for the three and nine months ended September 30, 2010 and 2009 have been prepared by us, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and footnote disclosures normally contained in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes contained in our consolidated financial statements and the notes thereto for the year ended December31, 2009. Operations We provide optical touchscreen solutions for handheld and small to midsized consumer and industrial electronic devices. We license our touchscreen technology to Original Equipment Manufacturers (“OEMs”) and Original Design Manufacturers (“ODMs”) who imbed our touchscreen technology into electronic devices that they develop and sell. The cornerstone of our solution is our innovative optical infrared touchscreen technology, zForce™. Our patented zForce technology offers a number of benefits compared to other touch screen technologies. Our optical infrared technology offers clients a low cost and more functional alternative to other systems. Our solution also consumes less power than competitor's screens, is able to function in a wide temperature range, requires no screen overlay and thus offers a much clearer picture while at the same time accommodating multi-touch functionality. Our technology licensing model allows us to solely focus on the development of solutions for multi-touch enabled screens and thus we do not have to contend with the financial and logistical burden of manufacturing products, this is all handled by the ODM/OEM clients. We license the right to use zForce and software which, together with standard components from partners, creates a complete optical touch screen solution. The zForce multi-touch product is our latest release and is currently being integrated into several products such as mobile phones, mobile internet devices, e-readers, digital picture frames and tablet PC’s. It should be noted that the licensing model provides the added benefit of allowing us to grow sales exponentially without the need of increasing costs at anywhere near the same rate to support the sales growth. Liquidity The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the ordinary course of business. We have incurred net operating losses and negative operating cash flows since inception. As of September 30, 2010, we had an accumulated deficit of approximately $105.1 million and a working capital deficit (current assets less current liabilities, not including embedded derivatives of convertible debt and warrants) of approximately $3.9 million. Our operations are subject to certain risks and uncertainties frequently encountered by companies in the early stages of operations. Such risks and uncertainties include, but are not limited to, technical and quality problems in new products, ability to raise additional funds, credit risks and costs for developing new products. Our ability to generate revenues in the future will depend substantially on our ability to enter into contracts with customers and raise additional funds through debt or equity.In the nine months ended September 30, 2010, we completed a private placement of convertible notes and stock purchase warrants totaling approximately $1.6 million and a warrant repricing transaction totaling approximately $101,000.Subsequent to September 30, 2010, we received an additional approximately $2.3 million from the warrant repricing transaction (see Note 3). There is no assurance that we will be successful in obtaining sufficient funding in the future on acceptable terms, if at all. If we are unable to secure additional funding and/or our stockholders, if required, do not approve such financing, we would have to curtail certain expenditures which we consider necessary for optimizing the probability of success of developing new products and executing our business plan. If we are unable to obtain additional funding for operations, we may not be able to continue operations as proposed, requiring us to modify our business plan, curtail various aspects of our operations or cease operations. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments related to the recovery of assets and classification of liabilities that might be necessary should we be unable to continue as a going concern. 7 2. Summary of Significant Accounting Policies Principles of Consolidation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and include the accounts of Neonode Inc. and its wholly owned Swedish subsidiary Neonode Technologies AB. All inter-company accounts and transactions have been eliminated in consolidation. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires making estimates and assumptions that affect, at the date of the financial statements, the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses. Actual results could differ from these estimates. Significant estimates include but are not limited to collectibility of accounts receivable, recoverability of long-lived assets, the valuation allowance recorded related to our deferred tax assets, the fair value of embedded derivatives,and the fair value of securities such as options and warrants issued for stock-based compensation and in certain financing transactions. Debt Issuance Costs Debt issuance costs represent costs incurred in connection with the issuance of the convertible notes payable. Debt issuance costs are amortized over the term of the financing instrument on a straight line basis, which approximates the effective interest method. Accounts Receivable and Allowance for Doubtful Accounts Our net accounts receivable are stated at net realizable value. Our policy is to maintain allowances for estimated losses resulting from the inability of our customers to make required payments. Credit limits are established through a process of reviewing the financial history and stability of each customer. Where appropriate, we obtain credit rating reports and financial statements of the customer when determining or modifying its credit limits. We regularly evaluate the collectibility of our trade receivable balances based on a combination of factors. When a customer’s account balance becomes past due, we initiate dialogue with the customer to determine the cause. If it is determined that the customer will be unable to meet its financial obligation, such as in the case of a bankruptcy filing, deterioration in the customer’s operating results or financial position or other material events impacting its business, we record a specific allowance to reduce the related receivable to the amount we expect to recover. Should all efforts fail to recover the related receivable, we will write-off the account. We also record an allowance for all customers based on certain other factors including the length of time the receivables are past due and historical collection experience with customers. An allowance for doubtful accounts was not necessary at September 30, 2010. Property, Plant and Equipment Property, plant and equipment are stated at cost, net of accumulated depreciation and amortization. Depreciation and amortization are computed using the straight-line method based upon estimated useful lives of the assets ranging from one to five years as follows: Tooling 1 year Computer equipment 3 years Furniture and fixtures 5 years Equipment purchased under capital leases is amortized on a straight-line basis over the estimated useful life of the asset. Upon retirement or sale of property and equipment, cost and accumulated depreciation and amortization are removed from the accounts and any gains or losses are reflected in the consolidated statement of operations. Maintenance and repairs are charged to expense as incurred. 8 Long- Lived Assets We assess any impairment by estimating the future cash flow from the associated asset in accordance with relevant accounting guidance. If the estimated undiscounted future cash flow related to these assets decreases or the useful life is shorter than originally estimated, we may incur charges for impairment of these assets.At September 30, 2010, we believe there is no impairment of our long-lived assets. There can be no assurance, however, that market conditions will not change or sufficient commercial demand for our products and services will materialize, which could result in impairment of long-lived assets in the future. Foreign Currency Translation and Transaction Gains and Losses The functional currency of our foreign subsidiary is the applicable local currency, the Swedish Krona. The translation from Swedish Krona to U.S. Dollars is performed for balance sheet accounts using current exchange rates in effect at the balance sheet date and for income statement accounts using a weighted average exchange rate during the period. Gains or losses resulting from translation are included as a separate component of accumulated other comprehensive income (loss). Gains or losses resulting from foreign currency transactions are included in general and administrative expense in the accompanying condensed consolidated statements of operations and comprehensive income (loss). For the periods ended September 30, 2010, our foreign currency transaction losses totaled $5,500. For the periods ended September 30, 2009, we had no foreign currency transaction gains or losses. Liability for Warrants and Embedded Derivatives We do not enter into derivative contracts for purposes of risk management or speculation. However, from time to time, we enter into contracts that are not considered derivative financial instruments in their entirety but that include embedded derivative features, such as conversion features. Such embedded derivatives are assessed at inception of the contract and every reporting period, depending on their characteristics, and are accounted for as separate derivative financial instruments pursuant to accounting guidance, if such embedded conversion features, if freestanding, would meet the classification of a liability. Accounting guidance requires that we analyze all material contracts and determine whether or not they contain embedded derivatives. Any such embedded conversion features that meet the above criteria are then bifurcated from their host contract and recorded on the consolidated balance sheet at fair value and thechanges in the fair value of these derivatives are recorded each period in the consolidated statements of operations and comprehensive loss as an increase or decrease to non-cash charges for conversion features and warrants. Similarly, if warrants meet the criteria in accordance with accounting guidance to be classified as liabilities, then the fair value of the warrants are recorded on the consolidated balance sheet at their fair values, and any changes in such fair values are recorded each period in the consolidated statements of operations and comprehensive loss as an increase or decrease to non-cash charges for conversion features and warrants. Concentration of Credit and Business Risks In the short term, we anticipate that we will depend on a limited number of customers for substantially all of our future revenue. Failure to anticipate or respond adequately to technological developments in our industry, changes in customer or supplier requirements or changes in regulatory requirements or industry standards, or any significant delays in the development or introduction of products or services, could have a material adverse effect on our business, operating results and cash flows. Our accounts receivable as of September 30, 2010 and our revenue for the three months ended September 30, 2010 was earned from one customer. Our revenue for the nine months ended September 30, 2010 was earned from three customers. Risk and Uncertainties Our long-term success is dependent on our obtaining sufficient capital to fund our operations and to develop our products, and on our bringing such products to the worldwide market and obtaining sufficient sales volume to be profitable. To achieve these objectives, we will be required to raise additional capital through public or private financings or other arrangements. It cannot be assured that such financings will be available on terms attractive to us, if at all. Such financings may be dilutive to our stockholders and may contain restrictive covenants. We are subject to certain risks common to technology-based companies in similar stages of development. Principal risks include risks relating to the uncertainty of market acceptance for our products, a history of losses since inception, our ability to remain competitive in response to new technologies, the costs to defend, as well as risks of losing, patents and intellectual property rights, a reliance on a limited number of suppliers, the concentration of our operations in a limited number of facilities, the uncertainty of demand for our products in certain markets, our ability to manage growth effectively, our dependence on key members of our management and development team, our limited experience in conducting operations internationally, and our ability to obtain adequate capital to fund future operations. We are exposed to a number of economic and industry factors that could result in portions of our technology becoming obsolete or not gaining market acceptance. These factors include, but are not limited to, technological changes in our markets, our ability to meet changing customer requirements, competitive pressures in products and prices, and the ability of our customers to manufacture and sell their products that incorporate our technology. 9 A significant portion of our business is conducted in currencies other than the U.S. dollar (the currency in which its financial statements are reported), primarily the Swedish Krona and, to a lesser extent, the Euro. We incur a significant portion of our expenses in Swedish Krona, including a significant portion of our product development expense and a substantial portion of our general and administrative expenses. As a result, appreciation of the value of the Swedish Krona relative to the other currencies, particularly the U.S. dollar, could adversely affect operating results. We do not currently undertake hedging transactions to cover our currency exposure, but we may choose to hedge a portion of our currency exposure in the future as deemed appropriate. Our future success depends on market acceptance of our technology as well as our ability to introduce new versions of our technology to meet the evolving needs of our customers. Revenue Recognition Engineering Services: We may sell engineering consulting services to our customers on a flat rate or hourly rate basis. We recognize revenue from these services when all of the following conditions are met: (1) evidence existed of an arrangement with the customer, typically consisting of a purchase order or contract; (2) our services were preformed and risk of loss passed to the customer; (3) we completed all of the necessary terms of the contract; (4) the amount of revenue to which we were entitled was fixed or determinable; and (5) we believed it was probable that we would be able to collect the amount due from the customer. To the extent that one or more of these conditions has not been satisfied, we defer recognition of revenue.Generally, we recognize revenue as the engineering services stipulated under the contact are completed and accepted by our customers. Licensing Revenues: We also derive revenue from the licensing of internally developed intellectual property (IP). We enter into IP licensing agreements that generally provide licensees the right to incorporate our IP components in their products with terms and conditions that varied by licensee. The IP licensing agreements generally include a nonexclusive license for the underlying IP. Fees under these agreements may include license fees relating to our IP androyalties payable following the sale by our licensees of products incorporating the licensed technology. The license for our IP has standalone value and can be used by the licensee without maintenance and support. We defer the technology license fee revenue until such time as the warranty period stipulated in the license agreement expires (see Note 4). During the warranty period, we agree to correct software issues, as detailed in the technology license agreement. Hardware Products: We may from time-to-time develop custom hardware products for our customers that incorporate our touchscreen technology. Our policy is to recognize revenue from hardware product sales when title transfers and risk of loss has passed to the customer, which is generally upon shipment of our hardware products to our customers. We will estimate expected sales returns and record the amount as a reduction of revenue and cost of hardware and other revenue at the time of shipment. To date, we have not sold any hardware products. Software Products: We may derive revenues from software sales.We will account for the licensing of software in accordance with accounting guidance and such guidance requires judgment, including whether a software arrangement includes multiple elements, and if so, whether vendor-specific objective evidence (“VSOE”) of fair value exists for those elements. For software license arrangements that do not require significant modification or customization of the underlying software, we will recognize new software license revenue when: (1) we enter into a legally binding arrangement with a customer for the license of software; (2) we deliver the products; (3) customer payment is deemed fixed or determinable and free of contingencies or significant uncertainties; and (4) collection is reasonably assured. We initially will defer all revenue related to the software license and maintenance fees until such time that we are able to establish VSOE for these elements of our software products.Revenue deferred under these arrangements will be recognized to revenue over the expected contract term. We will also continue to defer revenues that represent undelivered post-delivery engineering support until the engineering support has been completed and the software product is accepted.To date, we have not sold any software products. 10 Advertising Advertising costs are expensed as incurred. Advertising costs for the nine months ended September 30, 2010 was approximately $9,000. We did not have any external advertising costs for the nine months ended September 30, 2009. Product Research and Development Research and development (“R&D”) costs are expensed as incurred. R&D costs consist mainly of personnel related costs in addition to some external consulting costs such as testing, certifying and measurements. Stock-Based Compensation Expense We measure the cost of employee services received in exchange for an award of equity instruments, including share options, based on the fair value of the award on the grant date, and recognize it as compensation expense over the period the employee is required to provide services in exchange for the award, usually the vesting period, net of estimated forfeitures. We account for equity instruments issued to non-employees at their fair value and the unvested portion is re-measured each reporting period as long as the instrument requires variable accounting. When determining stock-based compensation expense involving options and warrants, we determine the estimated fair value of options and warrants using the Black-Scholes option pricing model. Accounting for Debt Issued with Detachable Stock Purchase Warrants and Beneficial Conversion Features We account for debt issued with stock purchase warrants by allocating the proceeds of the debt between the debt and the detachable warrants based on the relative fair values of the debt security without the warrants and the warrants themselves, if the warrants are equity instruments.The relative fair value of the warrants are recorded as a debt discount and amortized to expense over the life of the related debt using the straight line method which approximates theeffective interest method. At each balance sheet date, we make a determination if these warrant instruments should be classified as liabilities or equity, and reclassify them if the circumstances dictate. In certain instances, the Company enters into convertible notes that provide for an effective or actual rate of conversion that is below market value, and the embedded conversion feature does not qualify for derivative treatment (a “BCF”).In these instances, we account for the value of the BCF as a debt discount, which is then amortized to expense over the life of the related debt using the straight-line method which approximates the effective interest method. Income Taxes We recognize deferred tax liabilities and assets for the expected future tax consequences of items that have been included in the financial statements or tax returns. We estimate income taxes based on rates in effect in each of the jurisdictions in which we operate. Deferred income tax assets and liabilities are determined based upon differences between the financial statement and income tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. The realization of deferred tax assets is based on historical tax positions and expectations about future taxable income. Valuation allowances are recorded against net deferred tax assets where, in our opinion, realization is uncertain based on the “not more likely than not” criteria of the accounting guidance. Based on the uncertainty of future pre-tax income, we fully reserved our net deferred tax assets as of September 30, 2010 and December 31, 2009. In the event we were to determine that we would be able to realize our deferred tax assets in the future, an adjustment to the deferred tax asset would increase income in the period such a determination was made. The provision for income taxes represents the net change in deferred tax amounts, plus income taxes payable for the current period. Effective January1, 2007, we adopted the relevant accounting guidance related to uncertain tax positions, which provisions include a two-step approach to recognizing, de-recognizing and measuring uncertain tax positions.As a result, we recognized no increase in the liability for unrecognized tax benefits.As of September 30, 2010 and December31, 2009, we had no unrecognized tax benefits. 11 Net Loss Per Share Net loss per share amounts have been computed based on the weighted average number of shares of common stock outstanding during the period. Net loss per share, assuming dilution amounts from common stock equivalents, is computed based on the weighted average number of shares of common stock and potential common stock equivalents outstanding during the period. The weighted average number of shares of common stock and potential common stock equivalents used in computing the net loss per share for the three and nine months ended September 30, 2010 and 2009, respectively, exclude the potential common stock equivalents, as the effect would be anti-dilutive (see Note 9). Comprehensive Loss Our comprehensive loss includes foreign currency translation gains and losses. The cumulative amount of translation gains and losses are reflected as a separate component in stockholders’ deficit. Cash Flow Information Cash flows in foreign currencies have been converted to U.S. dollars at an approximate weighted average exchange rate for the respective reporting periods. The weighted average exchange rate for the consolidated statements of operations and comprehensive loss was 7.27 and 7.30 Swedish Krona to one U.S. Dollar for the three months ended September 30, 2010 and 2009, respectively. The weighted average exchange rate for the consolidated statements of operations and comprehensive loss was 7.32 and 7.88 Swedish Krona to one U.S. Dollar for the nine months ended September 30, 2010 and 2009, respectively. The weighted average exchange rate for the consolidated balance sheets was 6.73 and 7.21Swedish Krona to one U.S. Dollar as of September 30, 2010 and December 31, 2009, respectively. Fair Value of Financial Instruments We disclose the estimated fair values for all financial instruments for which it is practicable to estimate fair value. Financial instruments including cash, payables and derivatives are deemed to approximate fair value due to their short maturities. The carrying amounts of convertible debt cannot be reasonably determined since no quoted market prices exist for these instruments and quoted prices for similar instruments cannot be located (see Note 6). New Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU 2009-13”), Multiple-Deliverable Revenue Arrangements (“ASU 2009-13”), which amends the revenue guidance under ASC Topic 605, Revenue Recognition, which describes the accounting for multiple-element arrangements. ASU 2009-13 addresses how to determine whether an arrangement involving multiple deliverables contains more than one unit of accounting and how arrangement consideration shall be measured and allocated to the separate units of accounting in the arrangement. ASU 2009-13 is effective on a prospective basis for the Company’s fiscal year 2011, with earlier adoption permitted. The Company is currently evaluating the adoption of ASU 2009-13 and the impact that ASU 2009-13 will have on its condensed consolidated financial statements. In September 2009, the FASB issued ASU 2009-14, Certain Revenue Arrangements That Include Software Elements (“ASU 2009-14”), which excludes tangible products containing software components and non-software components that function together to deliver product’s essential functionality from scope of ASC Topic 985, Software, which describes the accounting for software revenue recognition. ASU 2009-14 is effective on a prospective basis for the Company’s fiscal year 2011, with earlier adoption permitted. The Company is currently evaluating the impact that ASU 2009-14 will have on its condensed consolidated financial statements. 3. Convertible Debt Our convertible debt consists of the following (in thousands): September 30, 2010 (unaudited) December 31, 2009 Senior Convertible Secured Notes - 2007 $ $ Senior Convertible Secured Notes - 2009 Senior Convertible Secured Notes - 2010 Total Less: unamortized debt discounts ) ) Convertible debt $ $ 12 Future maturities of notes payable (in thousands): Future Maturity of Notes Payable Twelve months ended September 30, 2011 $ Senior Convertible Secured Notes - 2007 At December 31, 2009, we had $139,000 of convertible promissory notes bearing the greater of 8% or LIBOR plus 3% interest per annum, convertible into shares of our common stock at a conversion price of $3.50 per share. The Senior Convertible Secured Notes – 2007 were originally due August 26, 2010. In September 2010, we retired $12,500 of the notes and also entered into a debt modification agreement to extend the maturity date of the remaining notes until April 26, 2011. The terms of the agreement require us to retire the remaining notes in equal installments over the eight month period beginning September 26, 2010 and ending April 26, 2011 by issuing shares of our common stock to the note holders under the terms of the debt modification agreement (see below).The carrying balance of the 2007 convertible notes is $138,000 at September 30, 2010. On September 8, 2010, we issued 422,333 shares of our common stock to the holder of a $12,500 convertible promissory note that was due on August 26, 2010. We retired the $12,500 convertible promissory note due August 26, 2010 and $170 of related accrued interest.Per the terms of the debt modification agreement with the holder, we agreed to allow the holder to convert his promissory note at a rate of $0.03 per share.The trading price of our stock on the date of conversion was $0.06 per share.Due to the discount given to the holder, upon conversion, we recorded the effects of this beneficial conversion feature to interest expense, totaling $25,123.This amount is included in non-cash items related to debt discounts and deferred financing fees, and the valuation of conversion features and warrants in the accompanying consolidated statements of operations and comprehensive loss for the three and nine months ended September 30, 2010. On September 22, 2010, we entered into a debt modification agreement with the two holders of an aggregate of $126,362 of convertible promissory notes that were due on August 26, 2010. Based on the terms of the modification, this transaction qualified as debt extinguishment accounting under the relevant accounting guidance. As part of the debt extinguishment, the maturity date of the convertible promissory notes was extended until April 26, 2011. In following the accounting guidance for debt extinguishment accounting, we removed the old debt instrument and any associated discounts or costs and recorded the new debt instrument at its fair value, of $148,661.In connection with this transaction we recorded a loss on extinguishment of debt of $22,299 in the accompanying consolidated statements of operations and comprehensive loss for the three and nine months ended September 30, 2010.We also entered into a debt-for-equity repayment plan whereby we will retire the convertible promissory note in equal installments by issuing our common stock priced at a 15% discount from the average market closing price for the five days ending on the 25th of each month over the eight month period beginning September 26, 2010 ending on the maturity date April 26, 2011.The holders of the notes have the right to convert the outstanding balance priced at $0.09 per share if the market value of our common stock is greater than $0.10 per share for five consecutive days. On September 29, 2010, we issued the note holders 286,539 shares of our common stock pursuant to the debt-for-equity repayment plan. We recorded $18,066 of note principal reduction and $1,992 interest payment and an increase of $287 to our common stock and $19,771 to our additional paid-in capital that represents the fair value of the 286,539 shares our common stock issued to the note holders. Under the debt modification agreement, we have the right to repay the amount due prior to the note maturity date with cash.In addition, we issued to the note holders 400,000 five-year warrants to purchase our common stock with an exercise price of $0.04 per share. As these warrants were issued to the note holders in connection with the modification agreement, the value of these warrants, $28,000 as computed under the Black-Scholes option pricing model, were recorded as a component of the loss on extinguishment of debt in the accompanying consolidated statement of operations and comprehensive loss for the three and nine months ended September 30, 2010.As part of the modification agreement, the holders incurred $7,500 in legal fees.We agreed to enter into a separate note with similar terms as those noted in the modification agreement for these legal fees incurred by the holders.As these costs were related to the new debt, we recorded them as additional debt issuance costs in the accompanying consolidated balance sheet as of September 30, 2010. 13 Senior Convertible Secured Notes - 2009 During the period from August 25, 2009 through December 15, 2009, we completed a private placement of convertible notes totaling $987,000 that can be converted, at the holder’s option, into 49,349,151 shares of our common stock at a conversion price of $0.02 per share (the “Convertible Notes - 2009”). Included in the convertible notes was approximately $79,000 of related-party accruals that were converted to these notes.The convertible note holders have the right to have the conversion price adjusted to equal the lower stock price if we issue common stock or convertible notes at a lower conversion price than $0.02 during the period that the notes are outstanding. The Convertible Notes - 2009 that were originally due on December 31, 2010 have been extended to June 30, 2011 (see below under Warrant Repricing and Debt Extension Financing Transaction – 2010) and bear an annual interest rate of 7%, payable on June 30 and December 31 of each year that the convertible notes are outstanding. In addition, we issued 24,674,576 three-year warrants to the convertible note holders with an exercise price of $0.04 per share. The warrants may be exercised and converted to common stock, at the warrant holder’s option, beginning on the six-month anniversary date of issuance until the warrant expiration date.We are not obligated to register the common stock related to the convertible debt or the warrants. On September 22, 2010, we issued 2,544,722 shares of our common stock to one of the holders of Convertible Notes – 2009 who converted principal of $50,000 and $894 of related accrued interest, and as a result recorded approximately $9,000 of unamortized debt discount as a charge to interest expense. We paid $35,000 of accrued interest related to these convertible notes on June 30, 2010. The embedded conversion feature of the Convertible Notes – 2009 meets the definition of a derivative financial instrument and is classified as a liability in accordance with relevant accounting guidance. The note holders have the right to convert the debt into shares of our common stock, and the notes include price protection whereby these notes are protected for as long as the notes remain outstanding against future private placements made at lower share prices, and therefore, the total number of shares of our common stock that the convertible notes can be convertible into is not fixed. The embedded conversion features are revalued on each balance sheet date and marked-to-market with the change recorded to non-cash items related to debt discounts and deferred financing fees and the valuation of conversion features and warrants on the consolidated statements of operations and comprehensive loss. The fair value of the embedded conversion features of the Convertible Notes – 2009 totaled $2.2 million on the issuance dates of the convertible debt. The fair value of the conversion feature is included in the account entitled embedded derivatives of convertible debt and warrants on our consolidated balance sheets.We recorded a debt discount of $987,000 and the excess fair value was recorded as interest expense in the account entitled non-cash items related to debt discounts and deferred financing fees and the valuation of conversion features and warrants on our consolidated statement of operations and comprehensive loss(totaling $1.2 million) for the year ended December 31, 2009. The embedded conversion feature was valued on the dates we received the proceeds using the Black-Scholes option pricing model. The assumptions used for the Black-Scholes option pricing model at the dates of issuance ranged from a term of 1 to 1.33 years, volatility of 226.79% to 247.52%, and a risk-free interest rate of 1.13%. As of September 30, 2010, the fair value of the embedded conversion feature related to the Convertible Notes – 2009 is $2,354,958 and is included in the accompanying consolidated balance sheet in the account labeled as embedded derivatives of convertible debt and warrants. The $987,000 debt discount is being amortized to expense over the 15-month term of the debt on a straight-line basis, which approximates the effective interest method. Included in the account entitled non-cash items related to debt discounts and deferred financing feesand the valuation of conversion features and warrants on the consolidated statements of operations and comprehensive loss for the period ended September 30, 2010 is $193,000 and $573,000 related to three and nine months of amortization of the debt discount, respectively. On December 31, 2009, we issued a warrant to purchase 1,305,740 of our common stock at an exercise price of $0.04 per share to an investor for services provided for the private placement of convertible notes and warrants in the 2009 financing transaction.The fair value of the warrant that may be exercisable for 1,305,740 shares of our common stock was $26,000 on the date of issuance and was recorded as debt issuance costs and included in current assets in the accompanying consolidated balance sheets as of September 30, 2010 and December 31, 2009. Amortization for the three and nine months ended September 30, 2010 was $6,500 and $20,000, respectively.The warrant was valued using the Black-Scholes option pricing model. During the three and nine months ended September 30, 2010, we recorded a total of $35,000 and $55,000, respectively, in interest expense related to the principal balance of the Convertible Notes – 2009. 14 Senior Convertible Secured Notes - 2010 During the period from January through June 30, 2010, we received $1,597,000 in cash proceeds and converted $163,000 of accounts payable related to a private placement of convertible notes and stock purchase warrants that can be converted, at the holder’s option, into 88,035,564 shares of our common stock at a conversion price of $0.02 per share and 44,017,782 stock purchase warrants that have an exercise price of $0.04 per share. The convertible note holders have the right to have the conversion price adjusted to equal the lower stock price if we issue stock or convertible notes at a lower conversion price than $0.02 during the period that the notes are outstanding. These convertible notes were originally due on December 31, 2010 and have been extended to June 30, 2011(see below under Warrant Repricing and Debt Extension Financing Transaction – 2010) and bear an annual interest rate of 7%, payable on June 30 and December 31 of each year that the convertible notes are outstanding. The warrants may be exercised and converted to common stock, at the warrant holder’s option, beginning on the six-month anniversary date of issuance until the warrant expiration date. We are not obligated to register the common stock related to the convertible debt or the warrants. On May 27, 2010, an investor converted approximately $1,600 of Convertible Notes - 2010 and accrued interest and was issued 78,390 shares of our common stock pursuant to the terms of the convertible note.On September 22, 2010, we issued 458,050 shares of our common stock to one of the holders of Convertible Notes – 2010 who converted principal of $9,000 and $161 of related accrued interest. Related to these conversions we recorded a total of $2,000 of unamortized debt discount as a charge to interest expense on the dates of conversion. We paid $39,000 of accrued interest related to these convertible notes on during the nine months ended September 30, 2010. Mr. Per Bystedt, our Chief Executive Officer, purchased $16,000 of convertible notes as part of the financing transaction that may be converted into 819,500 shares of our common stock and also received a warrant that, when exercised, can be converted into 409,750 shares of our common stock at a conversion price of $0.04 per share. In addition, Iwo Jima SARL, a related party, converted $163,000 of amounts owed to it for Mr. Bystedt’s consulting services into convertible notes that may be converted into 8,167,614 shares of our common stock and also received a warrant that, when exercised, can be converted into 4,083,807 shares of our common stock at a conversion price of $0.04 per share. We are not obligated to register the common stock related to the convertible debt or the warrants. A company controlled by Mr. Mats Dahlin, a member of the board of directors of our wholly owned subsidiary Neonode Technologies AB,Davisa Ltd, purchased a total of $138,000convertible notes as part of the financing transaction that may be converted, at the option of Davisa Ltd, into 6,903,700 shares of our common stock and also received warrants that, when exercised, can be converted into 3,451,850 shares of our common stock at a conversion price of $0.04 per share.We are not obligated to register the common stock related to the convertible debt or the warrants. The embedded conversion feature of the convertible debt issued in the 2010 convertible debt financing transaction meets the definition of a derivative financial instrument and is classified as a liability in accordance with accounting guidance. The note holders have the right to convert the debt into shares of our common stock, and the notes include price protection whereby these notes are protected for as long as the notes remain outstanding against future private placements made at lower share prices, and therefore, the total number of shares of our common stock that the convertible notes can be convertible into is not fixed. The embedded conversion features will be revalued on each balance sheet date and marked to market with the increase or decrease in fair value to non-cash items related to debt discounts and deferred financing fees and the valuation of conversion features and warrants on the condensed consolidated statements of operations. The value of the embedded conversion features using the Black-Scholes option pricing model were approximately $1.6 millionon the dates of issuance of the convertible debt. As of September 30, 2010 the fair value of the embedded conversion features were $4,536,307 and is included in the accompanying consolidated balance sheet in the account labeled as embedded derivatives of convertible debt and warrants.We initially recorded a debt discount of $1.6 million and recorded $1.0 million of additional interest expense to non-cash items related to debt discounts and deferred financing fees and the valuation of conversion features and warrants. See Note 6 for the assumptions used for the Black-Scholes option pricing model for the conversion feature as of September 30, 2010.The warrants issued to the holders were recorded as derivative liabilities as we did not have sufficient authorized unissued shares to settle all equity instruments. Included in non-cash items related to debt discounts and deferred financing fees, settlement expense and the valuation of conversion features and warrants on the condensed consolidated statements of operations and comprehensive loss for the three and nine months ended September 30, 2010 is approximately $679,000 and $1.5 million of amortized debt discounts. On March 21, 2010, we issued 875,000 shares of our common stock and a warrant to purchase 875,000 of our common stock at an exercise price of $0.04 per share to Davisa Ltd for services provided for the private placement of convertible note and warrant in the March 2010 financing transaction.The aggregate fair value of the shares and warrant on the grant date was $52,000, which was recorded as debt issuance costs and will be amortized to interest expense over the remaining term of the convertible notes. The warrants were valued using the Black-Scholes option pricing model. See Note 6 for the assumptions used for the Black-Scholes option pricing model for the valuation of the warrants up through September 13, 2010 (date the instrument is no longer considered a derivative). For the three and nine months ended September 30, 2010, we amortized $16,000 and $33,000, respectively, of these debt issuance costs. On September 24, 2010, we issued 173,310 shares of common stock and a warrant to purchase 173,310 shares of our common stock that has an exercise price of $0.04 per share to an investor who facilitated part of the private placement of convertible notes and warrants in the March 2010 financing transaction. The aggregate fair value of the shares and warrant on the grant date was $24,000, which was recorded as additional debt discount and will be amortized to interest expense over the remaining term of the convertible notes. The warrants were valued using the Black-Scholes option pricing model. See Note 6 for assumptions used for the Black-Scholes option pricing model for the valuation of the warrants on the grant date. 15 On September 27, 2010, we issued an additional 375,000 shares of our common stock and an additional warrant to purchase 375,000 of our common stock an exercise price of $0.04 per share to Davisa Ltd. for services provided for the private placement of convertible notes and warrants in the March 2010 financing transaction. The aggregate fair value of the shares and warrant on the grant date was $52,000, which was recorded as additional debt discount and will be amortized to interest expense over the remaining term of the convertible notes. The warrants were valued using the Black-Scholes option pricing model. See Note 6 for the assumptions used for the Black-Scholes option pricing model for the warrants on the grant date. Due to the warrant repricing and debt extension financing transaction – 2010 noted below, we recorded a charge to interest expense of $19,421 for the removal of a portion of these new debt discount amounts recorded in September 2010. Warrant Repricing and Debt Extension Financing Transaction - 2010 During September and October 2010, all of the holders of the convertible notes and the holders of the stock purchase warrants issued in the 2009 and 2010 Senior Secured Convertible Debt Financing Transactions agreed to extend the maturity date of their convertible debt from December 31, 2010 to June 30, 2011 under the same terms and conditions as the original notes. Holders of 69,171,409 stock purchase warrants also agreed to exercise their previously granted three-year warrants with an exercise price of $0.04 for a discounted exercise price of $0.035 per share. They will receive 69,171,409 shares of our common stock and 69,171,409 replacement three-year warrants with an exercise price of $0.055 for each warrant exercised. When the transaction is completed a total of $2.4 million will be raised by these warrant exercises (see Note 12). In accordance with the relevant accounting guidance, we noted that the transaction qualified for debt extinguishment accounting. As a result, the remaining debt discounts were written off and charged to interest expense and fair value of the reload warrants were recorded to loss on extinguishment of debt when the extinguishment takes place, which is deemed to be the date that the convertible debt holder signs the modification agreement. As of September 30, 2010, holders of 8,711,596 warrants signed the warrant repricing and debt extension agreement. The value of these replacement warrants totaled $305,336 and was recorded as a component of the loss on extinguishment of debt in the accompanying consolidated statement of operations and comprehensive loss for the three and nine months ended September 30, 2010.As the Company did not have sufficient unissued authorized shares to cover all dilutive instruments as of September 30, 2010, these warrants have been recorded as derivative liabilities at their value of $305,336 and are a component of the Company’s ending derivative liability balance as of September 30, 2010.We removed the remaining unamortized debt discount balance, totaling $48,260 for those holders that agreed to the terms of the transaction prior to September 30, 2010. We collected $100,625 in cash from the exercise of the repriced original warrants as of September 30, 2010 and recorded a subscription receivable of $204,281 for those holders that agreed to the terms of the transaction but whose cash we did not receive until subsequent to quarter end. Mr. Per Bystedt, our Chairman and Chief Executive Officer, and Iwo Jima Sarl, a company controlled by Mr. Bystedt, agreed to invest a total of $258,000 of the $2.4 million raised in the 2010 warrant repricing private placement financing transaction and will receive 7,385,857 shares of our common stock. Mr. Bystedt and a company controlled by Mr. Bystedt will also receive a total of 7,385,857 replacement warrants to purchase our common stock. On October 15, 2010, Mr. Bystedt paid $59,000 and on October 18, 2010, Iwo Jima Sarl paid $21,000 in cash and converted $178,000 of consulting fees payable by us pursuant to the warrant repricing agreement. On November 17, 2010, Davisa Ltd, a company controlled by Mr. Mats Dahlin, a member of the board of directors of our wholly owned subsidiary, Neonode Technology AB, invested a total of $161,000 in cash and converted $28,000 in consulting fees payable by us pursuant to the warrant repricing agreement and received a total of 5,393,109 shares of our common stock and 5,393,109 replacement warrants to purchase our common stock. 4. Deferred Revenue We derive revenue from the licensing of internally developed intellectual property (IP). We enter into IP licensing agreements that generally provide licensees the right to incorporate our IP components in their products with terms and conditions that varied by licensee. The IP licensing agreements generally include a nonexclusive license for the underlying IP. Fees under these agreements may include license fees relating to our IP androyalties payable following the sale by our licensees of products incorporating the licensed technology. The license for our IP has standalone value and can be used by the licensee without maintenance and support. We defer the technology license fee revenue until such time as the warranty period stipulated in the license agreement expires. During the warranty period, we agree to correct software issues, as detailed in the technology license agreement. On June 18, 2010, we signed a technology license agreement with an OEM related to our touchscreen technology for a series of e-book readers. In conjunction with the signing of this technology license agreement, the OEM issued an initial purchase order for $475,000 of touchscreen licenses. We are deferring the technology license fee revenue until such time as the 180-day warranty period expires on January 18, 2011. 16 5. Stockholders’ Deficit Common Stock On March 21, 2010, we issued 875,000 shares of our common stock and a warrant to purchase 875,000 shares of our common stock at an exercise price of $0.04 per share to an investor for services provided for the private placement of convertible note and warrant in the 2010 financing transaction.The fair value of the 875,000 shares of common stock is $26,000 based on our common stock closing price on the date of issuance. The $26,000 fair value is included in common stock and additional paid- in capital and debt issuance costs on the condensed consolidated balance sheets. The $26,000 fair value of the warrants is included in embedded derivatives of convertible debt and warrants and debt issuance costs on the condensed consolidated balance sheets (See Note 3). On May 27, 2010, we issued 78,390 shares of our common stock to a holder of two convertible promissory notes who elected to convert and retire the $1,600 of convertible promissory notes plus accrued interest at the $0.02 conversion price pursuant to the note agreements (see Note 3). On September 8, 2010, we issued 422,333 shares of our common stock to the holder of a convertible promissory note that was due on August 26, 2010. We retired the $12,500 convertible promissory note and $170 of accrued interest (see Note 3). On September 13, 2010, we issued 11,256,567 shares of our common stock in settlement of the Empire lawsuit and we settled all outstanding warrants held by Empire. In addition, our insurance carrier paid a cash settlement to Empire. The value of the shares issued to Empire were valued at $562,828 (based on the trading price of $0.05 per share on the date of settlement) and were charged to settlement expense included in general and administrative expenses in the accompanying consolidated statement of operations and comprehensive loss for the three and nine months ended September 30, 2010. The fair value of Empire’s warrants were reclassified to additional paid-in-capital at the date of settlement. On September 22, 2010, we issued 3,002,772 shares of our common stock to a holder of two convertible promissory notes who elected to convert and retired the $59,000 of convertible promissory notes plus accrued interest at the $0.02 conversion price pursuant to the note agreements (see Note 3). On September 23, 2010, we issued 173,310 shares of our common stock and a warrant to purchase 173,310 shares of our common stock at an exercise price of $0.04 per share to an investor for services provided for the private placement of convertible note and warrant in the 2010 financing transaction.The fair value of the shares of common stock and warrants totaling $24,000 are recorded as additional debt discount with an offsetting amount to equity. The amounts will be amortized over the remaining term of the convertible debt (see Note 3). On September 25, 2010, we issued 375,000 shares of our common stock and a warrant to purchase 375,000 shares of our common stock at an exercise price of $0.04 per share to an investor for services provided for the private placement of convertible note and warrant in the 2010 financing transaction.The fair value of the shares of common stock and warrants totaling $52,000 are recorded as additional debt discount with an offsetting amount to equity. The amounts will be amortized over the remaining term of the convertible debt (see Note 3). On September 29, 2010, we issued 286,539 shares of our common stock for the conversion of principal and interest of senior convertible secured notes originally issued in 2007 (see Note 3). On September 30, 2010, we issued 8,711,596 shares of our common stock for the exercise of warrants in connection with the 2009 and 2010 convertible debt financing. The warrants were exercised at $0.035 per share based on the warrant repricing and debt extension agreement (see Note 3). Preferred Stock During the nine months ended September 30, 2010, Series A Preferred stockholders exchanged 82,003 shares of Series A Preferred stock for 39,412,914 shares of our common stock, and Series B Preferred stockholders exchanged 13,757 shares of Series B Preferred stock for 1,816,767 shares of our common stock. 17 The terms of the Series A and Series B Preferred stock are as follows: Dividends and Distributions. Series A Preferred: The holders of shares of Series A Preferred stock are entitled to participate with the holders of our common stock with respect to any dividends declared on the common stock in proportion to the number of shares of common stock issuable upon conversion of the shares of Series A Preferred stock held by them. Series B Preferred: The holders of shares of Series B Preferred stock are entitled to participate with the holders of our common stock with respect to any dividends declared on the common stock in proportion to the number of shares of common stock issuable upon conversion of the shares of Series B Preferred stock held by them. Liquidation Preference. Series A Preferred: In the event of any liquidation, dissolution, or winding up of our operations, either voluntary or involuntary, subject to the rights of any other series of Preferred stock to be established by the Board of Directors (the “Senior Preferred Stock”), the holders of Series A Preferred stock shall be entitled to receive, after any distribution to the holders of Senior Preferred Stock and prior to and in preference to any distribution to the holders of common stock, $0.001 for each share of Series A Preferred stock then outstanding. Series B Preferred: In the event of any liquidation, dissolution, or winding up of our operations, either voluntary or involuntary, subject to the rights of the Series A Preferred stock and Senior Preferred Stock, the holders of Series B Preferred stock shall be entitled to receive, after any distribution to the holders of Senior Preferred Stock and prior to and in preference to any distribution to the holders of common stock, $0.001 for each share of Series B Preferred stock then outstanding. Voting: The holders of shares of Series A Preferred stock and Series B Preferred stock shall have one vote for each share of Series A Preferred stock and Series B Preferred stock held by them. Conversion: Initially, each share of Series A Preferred stock and each share of Series B Preferred stock was convertible into one share of our common stock.Any modification to the conversion rate requires shareholder approval.Although the 2008 restructuring contemplated a conversion ratio that was finally approved on March 31, 2009 (see below), we did not guarantee that either our authorized share capital would be increased or that the conversion rate would be increased. On March 31, 2009, our shareholders approved a resolution to increase the authorized share capital, and to increase the conversion ratio to 480.63 shares of common stock for each share of Series A Preferred stock and to 132.07 shares of our common stock for each shares of Series B Preferred stock, thus completing the restructuring begun in December 2008.See below for the accounting ramifications of this conversion rate change. 18 Series A Preferred Stock On December 31, 2008, we issued the following Series A Preferred stock:  112,290.40 shares to investors in a private placement who invested $1,121,904.  244,265.56 shares to convertible debt holders who converted $6,195,805 of principal and accrued interest;  495,000 shares to acquire Neonode Technologies AB; and  4,067.02 shares for brokerage services in regards to the refinancing and capital raising transactions. These transactions are discussed in more detail below. On December 31, 2008, we issued 112,190.40 shares of Series A Preferred stock that at the date of issuance had a conversion rate of one share of common stock for each share of Series A Preferred stock to investors in a private placement transaction that raised $1.1 million.$1,035,000 of the funds raised was received in 2009.On March 31, 2009, the value of the 53,922,072 shares of common stock that these Series A Preferred shares are now convertible into was approximately $2.1 million. The increase in the value of the Series A Preferred stock as a result of this modification was $1,035,000, which we have recorded as a deemed preferred stock dividend (since the underlying transaction was a cash raise). The fair value of the conversion feature of the 244,265.56 shares of Series A Preferred stock issued to the convertible debt holders that is now convertible to a total of 117,401,356 shares of our common stock was $4.7 million based on our stock price on March 31, 2009, the date our shareholders approved the increased conversion ratio.On December 31, 2008, the $2.4 million fair value of the Series A Preferred stock issued prior to the change in conversion rate was included in the calculation of gain on troubled debt restructuring; therefore, on March 31, 2009, we recorded the $2.3 million increase in the fair value as an increase in additional paid-in capital and as a loss on troubled debt restructuring on our consolidated statements of operations and comprehensive lossfor the year ended December 31, 2009 as the final part of the restructuring that began in 2008 (since the underlying transaction was a debt extinguishment). The fair value of the conversion feature of the 495,000 shares of Series A Preferred shares issued to the related parties to acquire Neonode Technologies AB that was converted to a total of 237,611,185 shares of our common stock was $9.5 million based on our stock price on March 31, 2009, the date our shareholders approved the increased conversion ratio.Because this transaction is essentially the issuance of shares to key employees for their continued service to enhance the Company, the $9.5 million revised fair value of the common stock is being amortized to compensation expense at the rate of $1.6 million per quarter for six quarters beginning January 1, 2009. The amortization of the $9.5 million in compensation expense related the value of the stock issued to the related parties to acquire Neonode Technologies AB was completed on June 30, 2010. For each of the three and nine months ended September 30, 2009, $1,584,000 and $4,752,000 and for the three and nine months ended September 30, 2010 $0 and $3,168,000, respectively, has been recorded as compensation expense in our condensed consolidated statements of operationsand comprehensive loss. Series B Preferred Stock: The fair value of the conversion feature of the 92,795.94 shares of Series B Preferred shares issued to the warrant holders that is now convertible into 12,255,560 shares of our common stock was $490,000, based on our stock price on March 31, 2009, the date our shareholders approved the increased conversion ratio.On December 31, 2008, the $2,000 fair value of the Series B Preferred stock issued prior to the change in conversion rate was included in the calculation of gain on troubled debt restructuring; therefore, on March 31, 2009, we recorded the $488,000 increase in the fair value as an increase in additional paid-in capital and as a loss on troubled debt restructuring on our consolidated statements of operations and comprehensive loss for the year ended December 31, 2009 as the final part of the restructuring that began in 2008 (since the underlying transaction was a debt extinguishment). Conversion of Preferred Stock Issued in the December 31, 2008 Financing Transaction to Common Stock On April 24, 2009, we initiated the process of allowing the shareholders of our preferred stock to convert the Series A and B Preferred stock to shares of our common stock. In order to convert the preferred stock to common stock each preferred stock shareholder is required to submit the preferred stock certificate to our transfer agent and request conversion to common stock. The conversion to common stock is not mandatory and shareholders who own preferred stock may choose not to convert their preferred stock to shares of our common stock.The following table summarizes the Preferred stock not yet converted as of September 30, 2010. Shares of Preferred Stock Not Exchanged as of September 30, 2010 Conversion Ratio Shares of Common Stock after Conversion of all Outstanding Shares of Preferred Stock Not yet Exchanged at September 30, 2010 Series A Preferred stock Series B Preferred stock TotalRemaining Not Exchanged 19 6.Fair Value Measurement of Assets and Liabilities Accounting guidance defines fair value, establishes a framework for measuring fair value, and expands disclosure requirements about fair value measurements. The accounting guidance does not mandate any new fair-value measurements and is applicable to assets and liabilities that are required to be recorded at fair value under other accounting pronouncements. The three levels of the fair-value hierarchy are described as follows: Level1: Quoted prices (unadjusted) in active markets for identical assets and liabilities. We had no level 1 assets or liabilities. Level2: Inputs other than Level1 that are observable, either directly or indirectly. We had no level 2 assets or liabilities. Level3: Unobservable inputs. We valued warrants and embedded conversion features that were without observable market values and the valuation required a high level of judgment to determine fair value (level 3 inputs). The Company estimates the fair value of these warrants and embedded conversion features using the Black-Scholes option pricing model using the following assumptions: For the nine months ended September 30, 2010 Annual dividend yield - Expected life (years) 0.25 - 3.14 Risk-free interest rate 0.18% - 1.70% Expected volatility 147% - 252% The following table shows the classification of our liabilities at September 30, 2010 that are subject to fair value measurements and the roll-forward of these liabilities from December 31, 2009 (in thousands): Fair Value of Embedded Conversion Features and Warrants December 31, 2009 $ New derivatives added in connection with issuance of debt and equity Derivatives reclassifiedto equity Net increase in fair value September 30, 2010 $ 7.Stock-Based Compensation We have several approved stock option plans for which stock options and restricted stock awards are available to grant to employees, consultants and directors. All employee and director stock options granted under our stock option plans have an exercise price equal to the market value of the underlying common stock on the grant date. There are no vesting provisions tied to performance conditions for any options, as vesting for all outstanding option grants was based only on continued service as an employee, consultant or director. All of our outstanding stock options and restricted stock awards are classified as equity instruments. 20 Stock Options As of September 30, 2010, we had four equity incentive plans: ●The 1996 Stock Option Plan (the “1996 Plan”), which expired in January 2006; ●The 1998 Non-Officer Stock Option Plan (the “1998 Plan”), which expired in June 2008 ; ●The 2007 Neonode Stock Option Plan (the “Neonode Plan”), we will not grant any additional equity awards out of the Neonode Plan; and ●The 2006 Equity Incentive Plan (the “2006 Plan”). We also had one non-employee director stock option plan as of September 30, 2010: ●The 2001 Non-Employee Director Stock Option Plan (the “Director Plan”). A summary of the combined activity under all of the stock option plans is set forth below: Weighted Average Number of Shares Exercise Price Per Share Weighted Average Exercise Price Outstanding at January 1, 2010 $
